Citation Nr: 1015977	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  09-06 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for an undiagnosed 
illness exhibited by symptoms of fatigue, headaches, muscle 
pain, and neurological impairment.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served 29 weeks on active duty for training 
beginning in November 1969.  Also, he served on active duty 
from May 1983 to October 1983, and from November 1990 to 
August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

According to a statement received by the Board in April 2010, 
the Veteran indicated that he failed to request a 
videoconference hearing on his VA Form-9 and asked that his 
statement be accepted as a videoconference hearing request 
for the issues currently on appeal.  

It is a basic principle of Veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.


	(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video 
conference hearing at the RO, with 
appropriate notification to the Veteran 
and representative.  After a video 
conference hearing is conducted, or if 
the Veteran withdraws the hearing request 
or fails to report for the scheduled 
hearing, the claims file should be 
returned to the Board for appellate 
review.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


